359 S.W.3d 539 (2012)
Richard C. SIMMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96289.
Missouri Court of Appeals, Eastern District, Division Four.
February 21, 2012.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Richard Simmons appeals the judgment denying his Rule 29.15 motion for postconviction relief after an evidentiary hearing. We find that the motion court did not clearly err in denying Simmons' request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).